DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shinnaka et al. (US 2018/0274260).
Re claim 1:
As Shinnaka et al. makes clear in the first few paragraphs, the patent relates to a columbarium system where ‘objects of paying of respects’ are stored and presented, and these objects are specifically funerary – urns and the like.

Shinnaka et al. notably teaches storing the urns in 3 dimensions and an automated system that transports the urns in 3 dimensions to a viewing area. See especially figures 1 and 2. Figure 1 shows a plan view with the first two dimensions on a single level of a building, with a horizonal transport system shown, while figure 2 shows a side view, with the vertical dimension and vertical movement shown.

Shinnaka et al. teaches at para 0023:
“As shown in FIGS. 1 and 2, each storage rack 60 is formed with a plurality of storage sections 65 located in the same position along the first direction X. The plurality of storage sections 65 which form each storage rack 60 are arranged in a plurality of horizontal rows with one horizontal row located above another along a vertical direction Z and in a plurality of vertical rows with one vertical row located next to another along a second direction Y (which is a direction perpendicular to the first direction X in a horizontal plane). In other words, each storage rack 60 is so oriented that a rack depth or thickness direction is parallel to the first direction X whereas a rack lateral direction is parallel to the second direction Y. Each storage rack 60 includes a plurality of support columns 64 extending along the vertical direction Z, and a plurality of support arms 63 (each of which includes a generally-plate-shaped member) extending along the first direction X. Each support arm 63 is fixed to each of a pair of support columns 64 that are adjacent each other along the first direction X. The storage sections 65 are divided into individual sections by the support columns 64 along the second direction Y and by the support arms 63 along the vertical direction Z. As shown in FIG. 1, each object 10 of paying of respects is stored in a storage section 65 with the object 10 being supported by a pair of support arms 63 that are spaced apart from each other along the second direction Y. Each storage section 65 is configured to store one object 10 of paying of respects. A pair of storage racks 60 are provided such that that they face each other along the first direction X. In the following description, one of the storage racks 60 of the pair that is located on the first side X1 will be referred to as the first storage rack 61 whereas the other of the storage racks 60 of the pair that is on the second side X2 will be referred to as the second storage rack 61.”

Figure 1 especially shows how the vertical and horizontal, 3D moving system, carries the urn (‘object of paying respects’) to a viewer P who is before a viewing window 9.

Shinnaka et al. continues at para 0024, “The storage facility 1 includes walls 7 that surround a side perimeter of the storage racks 60 of the pair (perimeter as seen along the vertical direction). And the transport device 20 transports objects 10 of paying of respects, one at a time, within the area surrounded by the walls 7. As shown in FIGS. 3 and 4, a wall 7 (a wall that divides an neighboring area into an area which a person P visiting to pay respects is in and an area in which the support position 30 is located) at least a part of which is located in the respects-paying area 6 is located on the first side X1 with respect to the partition wall 50. And an opening 7a is formed in a portion or area of the wall 7 which the window 52 would have otherwise faced along the first direction X. The opening 7a is so formed that the entire window 52 is included, or can be seen through the opening 7a, as seen along the first direction X so that a person P visiting to pay respects can view an object 10 of paying of respects supported in the support position 30 through the opening 7a and the window 52. An altar 9 on which incense sticks, an offering, etc., may be placed is formed in a portion of the wall 7 that defines the lower edge of the opening 7a. In addition, a gravestone pattern (for example, a granite pattern or design that imitates a gravestone surface) is applied to, attached to, or otherwise placed on, a surface of the wall 7 (the surface that faces the first side X1) around the opening 7a.”

Shinnaka et al. also teaches at para 0018, 
“The storage facility 1 includes a controller 5 (see FIG. 6) configured to control operation of the transport device 20. And when commanded by the controller 5, the transport device 20 transports an object 10 of paying of respects (that the person P visiting to pay respects intends to see) from a storage section 65 to a support position 30 and also transports the object 10 of paying of respects from a support position 30 to a storage section 65 after the person finishes the paying of respects.”

The above excerpt indicates the control device. The user is presented with the urn that they want to see in the viewing area. It is plain and clear from the above that the person ‘P’ will have indicated which urn they wish to view.

Re claim 3: 
As seen above, each urn has a designated storage niche for it.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinnaka et al. as applied to claim 1 above, in view of Talley et al. (US 2011/0044792).
Re claim 2:
Shinnaka et al. is silent on the authentication of users.
Talley et al. teaches a 3-dimensional urn transport system for viewing, and Talley et al. also authenticates users as seen in para 0024:
“In another embodiment, the present invention is directed to a method for visitation of an interred subject. In practice, the mourner enters identifying information for the interred subject desired to be accessed together with a form of authentication into the FMS via the EAP. If authentication is valid, the FMS system coordinates with the control system to search its memory for the location of the interred individual. Upon receiving the information from the control system, the FMS forwards the information to the automation system which sends a handling system to the associated bay and retrieves the interred subject for transport to a designated visitation area.”

In view of Talley et al.’s teaching, it would have been obvious at the time of the invention to authenticate visitors / mourners / viewers for the sake of providing privacy and security to patrons.

Re claim 4:
Talley et al. teaches (see para 0047 especially) that frequently visited urns can be placed in a more accessible area, where they can be retrieved more rapidly.

In view of the teachings of Talley et al., it would have been obvious to one of ordinary skill at the time of the invention to place frequently visited urns in a more accessible place so that they can be retrieved more quickly for greater user convenience.

Re claims 5-7:
Talley et al. teaches at para 0047,
“The FMS not only tracks the orientation and location of interred subjects in real time, but also stores this information for later use. By storing location and movement information about the individual interred subjects, the FMS can maintain a history of interred subject movement and a history of mourner visitation. The FMS can learn from this information and develop parameters for more efficient interment placement, based upon interred subject movement, orientation history, and the present information of interred subject locations. For example, the system can track, determine and report concerning the most frequently accessed interred subjects and the most recent mourners. The FMS can use this information to select an interment location for each interred subject that makes sense relative to the frequency of request for access of each interred subject. For example, the most frequently (or most recently) accessed interred subjects can be placed on the outside locations (i.e., close to the main railway 24), while less frequently accessed interred subjects may be stored farther back, or deep in the interment bays (i.e., farther from the main railway 24). However, because the FMS can have the capacity to learn, through inclusion of an expert system, the system may make location decisions different from the examples herein provided.”

The system is self-optimizing for shorter response time for frequent visitors, through closer placement. In order to do this, the response time must inherently be tracked (otherwise how does the system know if one placement is better than another?)

In view of the teachings of Talley et al., it would have been obvious to one of ordinary skill at the time of the invention to track response times in order to better optimize urn placement, as Talley et al. teaches.

Re claims 8-9: Each of the systems is capable of grabbing, transporting, and replacing the urn.

Re claims 10:
Talley et al. teaches:
“[0034] In a first embodiment the present invention provides an eternal view interment facility and method for automated retrieval and visitation of interred subjects. The facility includes an interment area and an integrated software system that allows for the interment and retrieval of interred subjects. In addition, the facility includes at least one visitation area; and can include at least one double interred subject visitation area, thereby allowing multiple interred subjects to be "visited" simultaneously (e.g. a deceased mother and father visited by still living children). The at least one visitation area and the at least one double interred subject visitation area each have a first door which is traversed by mourners and a second door which is traversed by the interred subject(s) from the interment area for visitation.”

Thus Talley et al. teaches the claimed ‘batch’ operation.
In view of Talley et al.’s teachings it would have been obvious to have batch operation because as Talley et al. explains, some customers may want to see multiple urns at once.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinnaka/Talley in view of Yamagata (US 4,739,595).
Yamagata teaches in Yamagata claim 3, “A worshiping system for persons believing that spirits can travel from urns of the dead to a worshiping room, the system comprising:
a worshiping room;
a storage area remote from the worshiping room for storing a large number of cinerary urns in fixed positions;
means disposed in the worshiping room for providing a video and audio display corresponding to a selected one of said stored cinerary urns;
control means connected to said video and audio display for actuating the same; and
means connected to said control means for visually simulating movement of the spirits from the selected stored cinerary urn to said worshiping room while the selected urn remains in its fixed position.”

In view of Yamagata’s teachings, it would have been obvious to incorporate audio and video in order to enhance the experience and stimulate the memories of mourners.

Re claim 12:
Talley et al. teaches:
“[0034] In a first embodiment the present invention provides an eternal view interment facility and method for automated retrieval and visitation of interred subjects. The facility includes an interment area and an integrated software system that allows for the interment and retrieval of interred subjects. In addition, the facility includes at least one visitation area; and can include at least one double interred subject visitation area, thereby allowing multiple interred subjects to be "visited" simultaneously (e.g. a deceased mother and father visited by still living children). The at least one visitation area and the at least one double interred subject visitation area each have a first door which is traversed by mourners and a second door which is traversed by the interred subject(s) from the interment area for visitation.”

Thus Talley et al. teaches the claimed ‘batch’ operation.
In view of Talley et al.’s teachings it would have been obvious to have batch operation because as Talley et al. explains, some customers may want to see multiple urns at once.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876